Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
“generating a first model, that includes a set of anatomical passageways including a first proximal branch connected to a first distal branch, from the stored anatomical data describing the patient anatomy;
determining by the tracking system a shape of the elongate flexible body of the surgical device positioned within the first proximal branch and the first, distal branch of the set of anatomical passageways;
computing, based on the determined shape of the elongate flexible body, a total set of forces acting on the set of anatomical passageways in response to the surgical device positioned within the first proximal branch and the first distal branch;
deforming the first model into a second model of the anatomical passageways by adjusting at least one joint between branches in the set of anatomical passageways in the first model based on the total set of forces computed, to thereby change a pose of at least one branch through which the surgical device extends and at least one additional branch through which the surgical device does not extend; and
displaying a representation of the second model and a representation of the surgical device as positioned within the second model”

Claim 27,

determining, by the tracking system a shape of the elongate body, the elongate flexible body positioned within at least one branch of the set of anatomical passageways;
computing, based on the determined shape of the elongate flexible body, a total set of forces acting on the set of anatomical passageways in response to the positioning of the elongate flexible body within the at least one branch;
deforming the inspiration model into a revised inspiration model by adjusting at least one joint between branches in the set of anatomical passageways in the inspiration model based on the total set of forces computed,
deforming, the expiration model into a revised expiration model by adjusting at least one joint between branches in the set of anatomical passageways in the expiration model based on the total set of forces computed, to thereby change a pose of at least, one branch through which the surgical device extends and at least one additional branch through which the surgical device does not extend in the revised expiration model;
displaying a representation of the revised inspiration model and a representation of the surgical device positioned within the revised inspiration model in a display system when the bronchial structure is in a state of inspiration;
and
displaying a representation of the revised expiration model and a representation of the surgical device positioned within the revised expiration model in the display system when the bronchial structure is in a state of expiration”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.